t c summary opinion united_states tax_court diego francisco petitioner v commissioner of internal revenue respondent docket no 12938-02s filed date diego francisco pro_se huong t duong for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’ sec_2001 federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to a claimed earned_income_credit of dollar_figure some of the facts have been stipulated and are so found we incorporate by this reference the parties’ stipulation of facts and the accompanying exhibits petitioner was a resident of los angeles california at the time he filed his petition in petitioner resided with yolanda margarita guzman ms guzman and their two children in a three-bedroom house owned by ms guzman’s parents petitioner and ms guzman were not married their children are named cesar mateo diego born on date and juliana maria diego born on date ms guzman’s parents her brother her sister and her sister’s husband and three children all resided in the same house with petitioner ms guzman and their two children on hi sec_2001 federal_income_tax return petitioner reported adjusted_gross_income agi of dollar_figure and computed his tax as a head_of_household he also claimed the following dependency_exemption deductions for ms guzman and their two children an additional_child_tax_credit of dollar_figure and an earned_income_credit of dollar_figure respondent disallowed petitioner’s claim to the dependency_exemption deductions the full amount of the additional_child_tax_credit the head_of_household filing_status and the full amount of the earned_income_credit respondent has since stipulated that petitioner is entitled to the three dependency_exemption deductions and the additional_child_tax_credit petitioner bears the burden of proving that respondent’s determination is incorrect rule a it is well established that the court is not bound to accept at face value the self-serving testimony of a taxpayer or his or her close relatives or intimates see eg 87_tc_74 additionally a taxpayer is required to maintain permanent books of account or records sufficient to establish the amount of his or her gross_income deductions credits or other matters required to be shown on his or her tax_return sec_6001 sec_1_6001-1 income_tax regs petitioner has failed to substantiate the claims set forth in his tax_return has failed to maintain books_and_records of his relevant activities and has failed to introduce credible_evidence to support his factual allegations sec_6001 sec_1_6001-1 income_tax regs the first issue for decision is whether petitioner is entitled to head_of_household filing_status sec_2 petitioner has not satisfied the requirements of sec_7491 consequently sec_7491 does not shift the burden_of_proof to respondent provides that a taxpayer may be considered a head_of_household if the taxpayer is not married at the close of the taxable_year and maintains as his or her home a household that constitutes for more than one-half of the taxable_year the principal place or abode as a member_of_the_household of a son or a daughter or a descendant of a son or a daughter or of certain other dependents of the taxpayer subject_to exceptions inapplicable here see sec_2 in addition the taxpayer must furnish over half the cost of maintaining the household for the taxable_year see sec_2 see also eg estate of fleming v commissioner tcmemo_1974_137 holding that the definition of a household is determined by all of the facts and circumstances of a particular case and is not determined solely by physical or tangible boundaries respondent contends that petitioner has not established that he maintained a household for purposes of sec_2 but that petitioner is part of a larger household established by ms guzman’s parents and therefore that petitioner does not qualify as a head_of_household and is subject_to tax at rates prescribed for single taxpayers petitioner contends that the space in ms guzman’s parents’ house really was a separate one- bedroom apartment that should itself be considered a household he also contends that he paid dollar_figure in cash per month as rent to ms guzman’s father julio guzman and otherwise supported his separate family we agree with respondent petitioner has failed to present persuasive evidence supporting his contentions at trial petitioner introduced a handmade diagram of the house that purportedly showed that the space occupied by petitioner ms guzman and their two children was physically separate from the rest of the house ms guzman testified that in addition to the bedroom she and petitioner and their children had their own kitchen area bathroom and separate entrance this diagram and testimony are self-serving and uncorroborated by any disinterested witnesses respondent argues that the diagram is inconsistent with municipal records concerning the premises particularly as to the number of bathrooms neither julio guzman nor any other member of his family except ms guzman who lived with petitioner or neighbor or friend appeared at trial to substantiate the self-serving evidence ms guzman provided for petitioner petitioner also presented a copy of an alleged lease agreement between petitioner and julio guzman as well as rent ms guzman explained that her parents could come into her area of the house at will but that she and petitioner did not have free access to the front of the house at all times the testimony indicates that the parents could lock the access to their portion of the house but that petitioner and ms guzman did not have a lock for privacy receipts allegedly signed by julio guzman for the monthly rent payments once again the alleged evidence produced by petitioner is self-serving uncorroborated and unauthenticated all the rent receipts appear to have been prepared and signed at the same time neither julio guzman nor his wife appeared at trial to verify that they received monthly rent payments from petitioner the supposed receipts on their face are not credible petitioner has failed to present persuasive evidence about julio guzman’s earnings or wealth petitioner selected the place of trial and there is no apparent reason why he did not arrange for julio guzman to appear and testify about the alleged receipts the layout of his home and other matters concerning the head_of_household issue the failure of a party to offer available testimony gives rise to the inference that it would have been unfavorable to his contentions 65_tc_182 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir under the circumstances of this case we hold that petitioner is not entitled to head_of_household filing_status the second issue for decision is whether petitioner is entitled to the claimed earned_income_credit sec_32 provides that an eligible_individual subject_to certain limitations may claim an earned_income_credit sec_32 defines an eligible_individual as including an individual who has a qualifying_child for the taxable_year a qualifying_child includes a taxpayer’s children or grandchildren among others who share the taxpayer’s principal_place_of_abode for more than one-half of the taxable_year and who meet certain age requirements sec_32 and b i i if more than one individual otherwise would be treated as eligible individuals with respect to the same qualifying_child for the same taxable_year only the individual with the highest modified agi for that taxable_year shall be allowed the earned_income_tax_credit sec_32 we held above that petitioner cannot claim head_of_household status because petitioner did not establish that he maintained a separate household instead the record reflects that petitioner shared the household with ms guzman’s extended family therefore either of ms guzman’s parents or other members of the household might be treated as eligible individuals for purposes of the earned_income_credit see sec_32 the inquiry then becomes whether petitioner had a higher agi than ms guzman’s parents or other eligible individuals living in the household petitioner has failed to introduce any evidence to demonstrate that he had a higher agi than either of ms guzman’s parents ms guzman testified not only that she did not know what her father’s income was for but also that she even was uncertain of what her father did for a living there is no testimony relating to the agi of ms guzman’s parents who owned the house in which petitioner lived or of anyone else in the family living in the household under the circumstances of this case we find that petitioner has not substantiated his contention and we therefore hold that he is not entitled to the claimed earned_income_credit again we note that we have no reason to doubt that petitioner could have arranged for ms guzman’s parents to testify or otherwise present evidence as to their agi petitioner failed to do so and we must conclude that this evidence would have been unfavorable to him see bresler v commissioner supra pollack v commissioner supra wichita terminal elevator co v commissioner supra this matter was heard in fresno california this court considered whether this matter might properly be continued to a date and time in los angeles where petitioner and petitioner’s family resided and this court hears cases regularly we were concerned that any potential witnesses if present would be better able to substantiate petitioner’s contentions than only petitioner and ms guzman petitioner nevertheless chose to proceed in the absence of any witnesses other than ms guzman accordingly petitioner’s contentions were unsupported and his evidence was unsubstantiated and unauthenticated he simply did not present credible_evidence to support his position respondent must be sustained on both issues presented for decision reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
